Mr. Justice Craig : I do not concur in this decision. In my judgment, where a county clerk receives money as such, which he fails to account for, an action will lie on his official bond as county clerk. When he receives money in his official capacity as clerk of the county court, the action should be brought on his official bond executed as clerk of the county court, and in the latter case an action will not lie on the bond executed as county clerk. This distinction was disregarded on the trial in the circuit court, and, in my judgment, erroneously.